DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, C, J and W in the reply filed on September 28, 2022 is acknowledged.
Claims 5-12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.
Claims 1-4, 13, 17 and 18 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on March 2, 2021; April 6, 2021; April 26, 2021; June 17, 2021; March 3, 2022 and April 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statements (IDSes) submitted on August 17, 2022 and August 23, 2022 were filed after the mailing date of the Requirement for Reastriction/Election on August 4, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Figures 42, 58D and 58E contain sequences of nucleic acids (Fig. 42) and peptides (Fig. 58 D and E) which are not identified by SEQ ID NOs either in the figures or in their brief description (see also below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
The sequences without SEQ ID NOs are present in Figures 42, 58D and E.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite over the recitation of “…wherein the bring-up amplifying step is assayed against multiple targets…” It is not clear how a step can be assayed against targets: it is usually the products of a step that are subjected to a further assay. In conclusion, the claim does not have clear metes and bounds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (PNAS USA, vol. 95, pp. 2902-2907, 1998), Alam et al. (Mol. Therapy: Nucleic Acids, vol. 13, pp. 605-619 plus supplemental material pages 1-26, 2018), Schutze et al. (PLOS ONE, vol. 6, e29604, pp. 1-10, 2011) and Cho et al. (PNAS, vol. 107, pp. 15373-15378, 2010).
A) Regarding claim 1, Morris et al. teach a method of obtaining aptamers having affinity and specificity to a target, comprising (steps c, d and f are not considered since they are optional):
(a) providing a plurality of aptamers (page 2902, last paragraph; page 2903, first paragraph); 
(b) performing a negative selection on the plurality of aptamers (page 2903, first paragraph); 
(d) optionally amplifying the plurality of aptamers (page 2902, last paragraph; page 2903, first paragraph); 
 (e) incubating the plurality of aptamers with a plurality of potential targets under conditions that allow binding of the plurality of aptamers to the plurality of potential targets (page 2903, first paragraph); 
 (g) removing unbound aptamers (page 2903, first paragraph); 
(h) sequencing target-bound aptamers (page 2903, second paragraph); and 
(i) repeating steps (a)-(h) a plurality of times, thereby obtaining aptamers having affinity and specificity to the target (page 2903, first paragraph).
Regarding claim 2, Morris et al. teach polypeptides (page 2902, fourth and fifth paragraph; page 2904, last paragraph; Fig. 2; page 2905, first and second paragraph).
Regarding claim 3, Morris et al. teach a single bring-up step (page 2902, last paragraph; page 2903, first paragraph).
Regarding claim 4, Morris et al. teach assaying the bring-up step against multiple targets (page 2902, last paragraph; page 2903, first paragraph).
	Regarding claims 17 and 18, Morris et al. teach performing the incubation step in six different aliquots of the ghost protein mixture, therefore they inherently teach separate reactions with both different and the same proteins (page 2903, first paragraph).
	B) Morris et al. teach performing sequencing after 25 selection steps, but do not teach performing sequencing after each step.
	C) Regarding claim 1, Alam et al. teach selection of aptamers against multiple protein targets by incubating aliquots of aptamer library with seven different protein targets. After each round of selection, the aptamers bound to filters were amplified and sequenced (Fig. 1; page 616; page 617, first paragraph; page 606, paragraphs 2-6; page 607-611).
	Regarding claim 1, Schutze et al. teach performing an aptamer selection procedure against streptavidin bound to magnetic beads followed by either cloning and Sanger sequencing or high throughput sequencing after each round of selection (page 1-9).
	Regarding claim 1, Cho et al. teach selection of aptamers against PDGF-BB protein on magnetic beads in a microfluidic device. After each round of selection, the aptamer pools eluted from the beads were amplified and submitted to sequencing, which allowed monitoring changes in the population of bound aptamers (page 15377, paragraphs 2-4; page 15378, first and second paragraph; page 15373, last paragraph; page 15374-15377).
	
	It would have been prima facie obvious to one of ordinary skill in the art to have used NGS methods as suggested by Alam et al., Cho et al. and Schutze et al. to characterize aptamer selection pools in the method of Morris et al. The motivation to do so is provided by Cho et al. (page 15376, last paragraph; page 15377, first paragraph):
	“In this work, we report the use of M-SELEX with high-throughput sequencing for the rapid discovery of aptamers. The QSAS method, which combines microfluidic aptamer selection with high-throughput sequencing, displays a number of advantages over standard SELEX methods. First, the selection can be performed rapidly—We demonstrate the isolation of specific aptamers with Kd < 3 nM for PDGF-BB within 3 rounds. Second, our method enables the quantitative measurement of enrichment-fold of an individual sequence as a function of selection
rounds. This allows for the identification of high-affinity sequences without the need for the pool to fully converge to a small number of sequences, while also discriminating those sequences
that arise from experimental biases rather than true target binding. Though not demonstrated here, this capability to track the population of sequences may also be used to tune the selection
stringency. Thirdly, the aptamers isolated by QSAS show better affinity and specificity compared to those obtained with standard cloning and sequencing methods; the aptamers identified using the R3∕R2 enrichment parameters exhibited ∼3–8-fold higher affinity and ∼2–4-fold higher specificity compared to those found through random cloning of nearly 100 sequences….”
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (PNAS USA, vol. 95, pp. 2902-2907, 1998), Alam et al. (Mol. Therapy: Nucleic Acids, vol. 13, pp. 605-619 plus supplemental material pages 1-26, 2018), Schutze et al. (PLOS ONE, vol. 6, e29604, pp. 1-10, 2011) and Cho et al. (PNAS, vol. 107, pp. 15373-15378, 2010), as applied to claim 1 above, and further in view of Yang et al. (RSC Advances, vol. 8, pp. 19067-19074, 2018).
	A) None of the references of Morris et al., Alam et al., Schutze et al. and Cho et al. teaches using different primer sequences for the selection steps.
	B) Regarding claim 13, Yang et al. teach selection of aptamers against AMACR protein using libraries with three different primer sequences and sequencing and binding analysis to determine aptamer properties (Fig. 1; page 19068, paragraphs 3-6; page 19069-19072). Yang et al. teach that primer sequences affect the specificity and evolution of aptamer sequences (Fig. 2; page 19070, paragraphs 1-3; page 19071, last paragraph; page 19072, paragraphs 1-3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used libraries with different primer sequences as suggested by Yang et al. in the method of aptamer selection of Morris et al., Alam et al., Schutze et al. and Cho et al. The motivation to do so is provided by Yang et al. (page 19073, last paragraph):
“From SELEX with library sequences bearing different primers, this study successfully discovers specific aptamers with distinct structural and binding properties (pre-folded vs. target-induced
folding aptamers; high vs. low primer-dependent aptamers) for detection of the emerging cancer biomarker AMACR. Also, we demonstrate that the primer regions of library sequences exert
pivotal influences on not only the structural composition and diversity of SELEX library but also the ligand evolution rate and both affinity and specificity of the selected aptamers. Comparison
between the results of secondary structure prediction, CD experiments, and aptamer binding data, we prove that the primer regions affect SELEX through the base-pairing interaction
between the primers and the randomized regions. By comparing the SELEX results from three different DNA libraries, it suggests that the aptamers from Library C show no obvious decreases in binding strength and specificity after primer removal. From this finding, we construct a dimeric aptamer probe (DC14) by directly connecting two monomeric, primer-truncated C14 aptamers for the detection of AMACR expression in recombinant E. coli cells and prostate cancer cell lines. The success of DC14 encourages the discovery of the aptamer by simply truncating the two fixed primer regions, since the affinity can be enhanced by folds via
constructing a dimeric probe by a tandem repeat of the primer-truncated aptamer. Although some attempts were devoted to developing primer-free SELEX,22,36 common SELEX practices using a library with a central random sequence flanked with two fixed primer regions for PCR amplification are still wildly utilized for aptamer discovery. Through this study, we conclude that
parallel or simultaneous SELEX with multiple libraries can increase the selection diversity from the structural aspect and enhance the likelihood of discovering different aptamers for a single target. Also, we suggest the researchers of this field to bring attention to the primer design, which has to be taken into account, in an aptamer screening process.”
17.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 18, 2022